Citation Nr: 1133881	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed residuals of paratyphoid fever due to Salmonella paratyphi B.

2.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss prior to July 21, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected bilateral hearing loss from July 21, 2010.

4.  Entitlement to a total disability rating on based upon individual unemployability by reason of service-connected disability (TDIU), to include consideration under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from an April 2006 RO rating decision.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2009.

The Board remanded the case to the RO in November 2009 for additional development of the record.

By way of a December 2010 rating decision, the RO increased the initial hearing loss disability from noncompensable to 30 percent, effective on July 21, 2010.  

Since the assignment of this disability rating during the appeal does not constitute a full grant of the benefit sought, the issue concerning the degree of disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the record reflects that the Veteran has raised the issue of a TDIU rating under 38 C.F.R. § 4.16(b), as indicated on page 4 of the hearing transcript.  As such, the Board is not precluded from considering these issues.  See 61 Fed. Reg. 66749, VAOPGPREC 6-96, slip op. at 15 (1996) (The issue of entitlement to a TDIU rating under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that higher-rating claim to the same extent that the issue of an extraschedular rating under section 3.321(b)(1) may be); AB v. Brown, supra.

The issue of entitlement to a TDIU rating, including consideration under 38 C.F.R. §4.16(b), is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently is shown to have residual pain and liver cysts that as likely as not are the result of the paratyphoid fever due to Salmonella paratyphi B that was treated in service.  

2.  A March 2006 VA examination revealed an average pure tone threshold of 29 dB (decibels) in the right ear and 40 dB on the left and speech recognition scores of 96 in the right ear and 96 on the left that translate to numeric designations of I for and I and equate to a no percent disability rating.

3.  An April 2008 VA examination revealed an average pure tone threshold of 33 dB in the right ear and 45 dB on the left and speech recognition scores of 88 in the right ear and 84 on the left that translate to numeric designations of II and II and equate to a no percent rating.

4.  A July 2010 VA examination revealed an average pure tone threshold of 41 dB in the right ear and 55 dB on the left and speech recognition scores of 50 in the right ear and 70 on the left that translate to numeric designations of VII and V, respectively, and equate to no more than a 30 percent rating.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by chest pain and liver cysts is due to the paratyphoid fever due to Salmonella paratyphi B that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss have not been met for the initial period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2010).

3.  The criteria for the assignment of an initial rating in excess of 30 percent disability for the service-connected bilateral hearing loss have not been met for the period beginning on July 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in March 2005 prior to the initial adjudication of his claims in an April 2006 rating decision.  He received an additional letter in March 2010.  The VCAA letters indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received additional notice in March 2006 pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a December 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for bilateral hearing loss has been established and an initial rating for the condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the Veteran service connection for hearing loss and assigning an initial disability rating for the condition, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his hearing loss, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in March 2006, March 2008, June 2010 and July 2010.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding these claims.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  The VA examiners also considered the affect of the Veteran's hearing impairment on his "ordinary activity."  (referencing 38 C.F.R. § 4.10 and Martinack v. Nicholson, 21 Vet. App. 447, 454-455 (2007).  

Further, the July 2011 VA examination substantially complied with the Board's November 2009 remand in that the examiner reviewed the 2004 ultrasound and computed tomography (CT) scan.  The record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for Paratyphoid Fever

The Veteran asserts that that he suffers from residuals of paratyphoid fever due to Salmonella paratyphi B, namely two nodes in his liver.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues on appeal and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis or organic diseases of the nervous system may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records reflect that the Veteran was treated for paratyphoid fever due to salmonella paratyphi while in active service.  The May 1975 separation examination showed that the Veteran had a complete recovery with no residuals.

The post-service medical records are also negative for diagnoses of or treatment for any residuals of paratyphoid fever due to Salmonella paratyphi B.  

The Veteran underwent a VA examination in March 2008.  It was noted that the Veteran was diagnosed with paratyphoid fever in 1974.  His clinical manifestations were fever, weight loss, stomach aches and diarrhea.  He was treated with antibiotics.  

The Veteran currently complained of intermittent right upper quadrant pain, hot flashes, diarrhea and gas.  There was no hematochezia or melena.  Based on the examination, the Veteran was diagnosed with paratyphoid infection (Salmonella B) that was diagnosed in 1974.  

The VA examiner concluded that his current symptoms were not related to his history of paratyphoid infection.  His rationale was that paratyphoid infection left "very little" residual complications and gradual resolution usually occurred over weeks to months.

At the hearing, the Veteran testified that he had pain in his chest since service, which he attributed to the paratyphoid fever.  (See Hearing Transcript pp. 6-7).  He also stated that he had two nodes on his liver and red marks.  (Id. at 8, 12).

The VA treatment records dated from January 2008 do not reflect complaints of or treatment for paratyphoid fever due to Salmonella paratyphi B.  A November 2008 treatment record noted that the Veteran had a rash from eating shellfish.  

The Veteran underwent a VA examination in July 2010.  The VA examiner noted that he had been treated for paratyphoid fever with Chloromycetin for two weeks during service and recovered from the condition.  The separation examination stated that the Veteran had no active medical problems.  

The VA examiner further stated that a review of the VA medical records back to 2001 failed to reveal evidence of treatment for or diagnosis of recurrent fever or enlarged spleen or any other condition akin to residuals of paratyphoid fever.

An abdominal ultrasound in 2004 and a chest CT in 2006 both were noted to show a normal size spleen.  There were two very small cysts on the liver that were unchanged for several years, and the bone structures have been normal with no bone marrow pathology.  There was no evidence of "rose spots" on repeated skin examinations, and mild actinic cheilosis was other only skin pathology.  

The examiner noted that while the Veteran reported suffering from recurrent residual pain over the xyphoid area, there was no evidence of recurrent complaints or treatment referable to this complaint noted in VA records.  It was noted to probably be related to chronic cough (listed as a recurrent complaint).  

The VA examiner concluded that there was no clinical evidence of any symptoms or abnormal physical laboratory findings that could be construed as residual of paratyphoid fever.  He added that liver cysts were common and, without other evidence of liver disease, were likely of no clinical significance.

The Board recognizes in this case that the Veteran is unable to donate blood because of his paratyphoid fever.  (See May 2006 Notice of Disagreement).   

Moreover, to the extent that he reports having chest pain and liver cysts that, in the Board's opinion, have not been clearly dissociated from the disease process that was incurred in service, the benefit of doubt must be extended to the Veteran in this case.  

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not is experiencing residual manifestations that are due to the episode of paratyphoid fever due to Salmonella paratyphi B treated in service.  
 
In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of paratyphoid fever due to Salmonella paratyphi B is warranted.  


III.  Higher Initial Rating for Bilateral Hearing Loss

The Veteran asserts that he is entitled to a higher initial rating for his service-connected hearing loss. His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective from February 8, 2005.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific diagnostic codes will be discussed where appropriate below.  In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for "unusual patterns of hearing impairment," including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The service treatment records reflect that, upon entry into service, the Veteran had normal hearing.  (See May 1971 Pre-induction Physical).  Upon separation, the Veteran had mild hearing loss in the right ear and mild to moderate hearing loss in the left ear.  (See May 1975 Separation Physical).

The VA treatment records dated in January 2005 reflect that the Veteran was tested for Auditory Brainstem Response (ABR) due to asymmetrical hearing loss.  The audiological results revealed moderate sensorineural hearing loss for the right ear and severe sensorineural hearing loss for the left ear.  It noted significant functional impairment in communication during activities of daily living.  The effects of the hearing impairment necessitated hearing aids to permit active participation in medical treatment.

The March 2006 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
45
LEFT
20
35
40
65

The average pure tone threshold was 29 dB in the right ear and 40 dB in the left ear.  The speech recognition score was 96 in the right ear and 96 in the left.  

For the right ear, application of an average pure tone threshold of 29 dB and speech recognition score of 96 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

For the left ear, application of an average pure tone threshold of 40 dB and of the speech recognition score of 96 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of I results in a no percent evaluation.

An April 2008 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
30
50
LEFT
20
40
50
70

The average pure tone threshold was 33 dB in the right ear and 45 dB in the left ear.  The speech recognition score was 88 in the right ear and 84 in the left.  

For the right ear, application of an average pure tone threshold of 33 dB and speech recognition score of 88 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

For the left ear, application of an average pure tone threshold of 45 dB and of the speech recognition score of 84 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

As applied under Table VII, the right ear numerical designation of II and the left ear numerical designation of II results in a no percent evaluation.

The VA treatment records reflect that the Veteran wears a hearing aid.

A June 2010 VA audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
45
60
LEFT
35
40
55
88

The average pure tone threshold was 41 dB in the right ear and 55 dB in the left ear.  The speech recognition score was 50 in the right ear and 70 in the left.  

For the right ear, application of an average pure tone threshold of 41 dB and speech recognition score of 50 results in a numerical designation of VII under Table VI.  

Accordingly, the Board will apply the numerical designation of VII resulting from Table VI.

For the left ear, application of an average pure tone threshold of 55 dB and of the speech recognition score of 70 results in a numerical designation of V under Table VI.  Accordingly, the Board will apply the numerical designation of V resulting from Table VI.

As applied under Table VII, the right ear numerical designation of VII and the left ear numerical designation of V results in a 30 percent evaluation.  The VA examiner noted that the Veteran's hearing loss significantly affected his occupation because of poor social interaction and difficulty hearing.  There was no effect on usual daily activities.

In reaching this result, the Board has acknowledged the Veteran's lay contentions and his testimony as to how his hearing loss disability affects his activities of daily living.  

His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board notes that the Veteran is free to submit evidence at a future date in furtherance of the assignment of a higher evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand clearly establishes that a compensable initial disability rating for hearing loss prior to July 21, 2010 and in excess of 30 percent beginning on July 21, 2010 is not warranted.  

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.  

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  The Board has considered the functional effects of the service-connected bilateral hearing loss.  

However, the record does not show that his service-connected bilateral hearing loss is not shown to present an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  

The manifestations of the service-connected disability in this regard are reasonably addressed by the rating criteria.  

As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for the residuals of paratyphoid fever due to Salmonella paratyphi B is granted.

An initial compensable evaluation for the service-connected bilateral hearing loss prior to July 21, 2010 is denied.

An initial evaluation in excess of 30 percent for the service-connected bilateral hearing loss from July 21, 2010 is denied.



REMAND

The Veteran asserts that his disability precludes gainful and/or meaningful employment.  (See hearing transcript, p. 4).

The Veteran has already established entitlement to a 30 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.  

Thus, the Board observes that the percentages standards of 38 C.F.R. §4.16(a) have not been met by virtue of the disability ratings currently in effect, including for each staged period.  See 38 C.F.R. § 4.16(a).  

However, given the provisions of 38 C.F.R. § 4.16(b), cited to above, consideration of whether the Veteran is, in fact, unemployable due solely to his service-connected hearing disabilities still remain a necessary matter that has yet to resolved in this case.  

For this reason, the pertinent medical evidence currently of record is insufficient to decide this component of the TDIU claim.  The medical evidence of record lacks an opinion as to whether the Veteran is unemployable due solely to his service-connected disabilities.

Accordingly, further medical development concerning the service-connected disabilities is needed, in order to determine if the service-connected conditions, alone, renders him unemployable.  See 38 U.S.C.A. § 5103A.  

Consequently, the RO should arrange for the Veteran to undergo VA examination with an appropriate examiner to evaluate his service-connected disabilities and for an opinion on whether they, alone, render him unemployable.  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain all records of medical treatment received by the Veteran for his service-connected disabilities that are not currently associated with the claims file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The RO also should schedule the Veteran for a VA examination in order to determine if the Veteran is precluded from securing and following a substantially gainful occupation due solely to his service-connected disabilities.  

Based on the examination(s) and a review of the record, the examiner should render an opinion as to whether the service-connected disabilities, alone, prevent him obtaining and maintaining substantially gainful employment consistent with his occupational and educational background.   

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  After completing all indicated development, the Veteran's claim for entitlement TDIU rating should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


